UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 000-28275 PFSweb, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2837058 (State of Incorporation) (I.R.S. Employer I.D. No.) 505 Millennium Drive, Allen, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)881-2900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ SmallerReportingCompany ☐ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes☐No ☒ At November 5, 2016 there were 18,706,633 shares of registrant’s common stock outstanding. PFSWEB, INC. AND SUBSIDIARIES Form 10-Q September 30, 2016 INDEX PART I. FINANCIAL INFORMATION Page
